IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,102


EX PARTE MICHAEL EDWIN MIETH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       IN CAUSE NO. F-99-1000-C IN THE 211th JUDICIAL DISTRICT COURT
DENTON COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art 11.07.  Applicant was convicted of driving while intoxicated and
punishment was assessed at twenty-five years imprisonment.  Applicant's appeal was
dismissed for want of jurisdiction.  Mieth v. State, No. 02-03-333-CR (Tex. App.Fort
Worth, delivered September 25, 2003, no pet.).
	Applicant contends that he was denied his right to a meaningful appeal when he was
not allowed to consult with his counsel about his desire to appeal, and was denied writing
materials with which he could have filed notice of appeal pro se.   The trial court has entered
findings of fact and conclusions of law, supported by the record, in which it concludes that
Applicant is entitled to an out-of-time appeal.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number F-99-1000-C in the 211th Judicial District Court of Denton County.  Applicant is ordered
returned to that point in time at which he may give written notice of appeal so that he may
then, with the aid of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the sentence had been
imposed on the date that the mandate of this Court issues.  We hold that should Applicant
desire to prosecute an appeal, he must take affirmative steps to see that written notice of
appeal is given within thirty days after the mandate of this Court has issued.
 
DELIVERED: March 2, 2005
DO NOT PUBLISH